Citation Nr: 0405744	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-12 022	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected valvular heart disease, status post pacemaker 
insertion, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
valvular heart disease and assigned a 30 percent disability 
rating.  

On February 13, 2004, the veteran's representative moved that 
the veteran's case be advanced on the Board's docket, citing 
the veteran's advanced age.  A Deputy Vice Chairman of the 
Board granted the motion on February 17, 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

Additional comments

In August 2002 the veteran asserted that he believes that any 
competent physician would declare him unemployable due to his 
heart condition.  The RO should clarify whether he is seeking 
a total disability rating based on unemployability due to 
service-connected disability.  

In a February 2003 brief to the Board, the veteran's 
representative raised the issue of the veteran's entitlement 
to service connection for residuals of a stroke, arguing that 
the veteran's service-connected valvular heart disease may 
have been a causative factor in precipitating a stroke which 
occurred in 1976.  The RO should likewise ascertain whether 
the veteran wishes to pursue that matter.  

The Board accordingly refers these matters to the RO for 
action as appropriate.



REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for additional development.  
In so doing, the Board is acutely cognizant of the veteran's 
age.  However, the Board believes that due process 
considerations preclude current adjudication of the claim.  
The Board additionally points out that the veteran himself, 
through his representative, has strongly suggested that this 
case be remanded.

Reasons for remand

New examination

In its July 2002 rating decision, the RO granted service 
connection for valvular heart disease as a residual of 
relapsing fever the veteran had while on active duty in China 
in World War II.  The RO stated that it assigned the 30 
percent rating based on the estimate of a VA examiner that 
the veteran's exercise tolerance is six metabolic equivalents 
(METs) attributable to restrictions of his valvular disease.  
The VA examiner stated that the veteran is a poor candidate 
for an exercise stress test due to the residual limitations 
from his stroke.  The veteran's disagreement with the 30 
percent rating led to this appeal.  

The veteran's representative has argued that the VA 
physician's estimate of the veteran's exercise tolerance in 
METs is inadequate for rating purposes because the estimate 
was not supported by specific examples as required by 
38 C.F.R. § 4.104, Note 2.  He has asserted that the 
examination report should be returned as inadequate.  

Upon review of the record, it is the judgment of the Board 
that the claim should be returned for a new examination to 
determine cardiac function and to assure that the report 
provides supporting documentation for any required estimate 
of METs.  The Board notes that the veteran has stated that he 
believes that he should not do a stress test because of his 
valvular heart disease but that he would be willing to leave 
that decision to a doctor.  

Additional medical records

VA outpatient records show that during the veteran has been 
receiving care at a clinic in Sullivan, Missouri, as well as 
at the cardiology clinic at the VA Medical Center in St. 
Louis, Missouri.  Records of such medical treatment may be 
pertinent to the veteran's claim, and the Veterans Benefits 
Administration (VBA) should take action to obtain them.  

The VCAA

In addition, there is the matter of the Veterans Claims 
Assistance Act of 2000 (VCAA), which was signed into law in 
November 2000.  In particular, under the provisions of the 
VCAA, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002).  The duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the veteran should be 
requested to provide any evidence in his possession that 
pertains to his claim for a higher rating for his service-
connected disability.  See 38 C.F.R. § 3.159(b) (2003).  

Accordingly, the case is REMANDED to VBA for the following 
actions:

1.  VBA must review the claims file and 
ensure that all appropriate notice and 
development obligations have been 
satisfied in accordance with the VCAA and 
any applicable VA regulations and 
directives.

2.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation, including 
hospitalization, for his service-
connected valvular heart disease at any 
time since January 1999. The veteran 
should be specifically requested to 
identify the full name and address of the 
clinic in Sullivan, Missouri.  With 
authorization from the veteran, VBA 
should obtain and associate with the 
claims file records identified by the 
veteran.  In any event, VBA should obtain 
VA treatment records from the VAMC in St. 
Louis, Missouri dated from May 2002 to 
the present.  If VBA is unsuccessful in 
obtaining any private treatment records, 
it should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them and 
describe further action to be taken.

3.  Thereafter, the VBA should arrange 
for an examination of the veteran to 
determine the severity of his service-
connected valvular heart disease.  The 
examiner should determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided expressed in METs.  To 
the extent possible, the examiner should 
state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or 
X-ray.  The examiner should determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time, VBA should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





